IN THE SUPREME COURT OF THE STATE OF DELAWARE

ISAIAH FIELDS,                          §
                                        §     No. 236, 2017
      Defendant Below,                  §
      Appellant,                        §     Court Below—Superior Court of the
                                        §     State of Delaware
      v.                                §
                                        §     Cr. ID No. 1506013874 (S)
STATE OF DELAWARE,                      §
                                        §
      Plaintiff Below,                  §
      Appellee.                         §

                             Submitted: July 20, 2017
                             Decided:   October 12, 2017

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                    ORDER

      This 12th day of October 2017, upon careful consideration of the appellant’s

opening brief, the appellee’s motion to affirm, and the Superior Court record, it

appears to the Court that:

      (1)    The appellant, Isaiah Fields, filed this appeal from the Superior Court’s

May 18, 2017 opinion summarily dismissing his motion for postconviction relief

and denying his request for the appointment of counsel. The State of Delaware has

filed a motion to affirm the Superior Court’s judgment on the ground that it is

manifest on the face of Fields’ opening brief that the appeal is without merit. We

agree and affirm.
          (2)    The record reflects that, during the course of a narcotics investigation

conducted by the Governor’s Task Force in 2015, the Delaware State Police received

information that Fields, a Level II probationer, was transporting heroin in and around

the Millsboro area. On June 17, 2015, the police observed Fields driving a green

minivan in Millsboro, and knowing that Fields had a suspended driver’s license, the

police stopped the minivan. The police found $800 in Fields’ pocket and a cell

phone between the front seats of the vehicle. On the back seat, the police found a

black bag containing more than six grams of a substance that field-tested positive

for heroin. Later that day, when Fields admitted to the police during an interview

that he had more heroin at his residence, police and probation officers conducted an

administrative search of the residence and found another eight grams of the

suspected heroin, which brought the total amount of drugs seized to more than

fourteen grams.

          (3)    Fields was charged by Information with Aggravated Possession of

Heroin, Drug Dealing in Heroin—both class B felonies1—Possession of Drug

Paraphernalia, and Driving while Suspended or Revoked. Each of the class B

felonies exposed Fields to a minimum of two years and up to twenty-five years in




1
    16 Del. C. § 4752 (1), (3).
                                             2
prison.2 Also, because he had prior convictions for at least two violent felonies,3 if

Fields was convicted of either of the class B felonies charged in the Information, he

faced the possibility of having the State move to declare him a habitual offender and,

if granted, the imposition of a life sentence.4

       (4)     On October 19, 2015, with the assistance of appointed counsel, Fields

entered into a plea agreement with the State. In exchange for Fields’ guilty plea to

the Drug Dealing in Heroin offense, the State agreed to dismiss the other charges in

the Information and to recommend that Fields be sentenced to no more than six years

of unsuspended Level V incarceration.

       (5)     Before accepting the guilty plea, the Superior Court engaged Fields in

a colloquy to ensure that he was entering the plea fully aware of the nature of the

charges against him and the consequences of entering the plea. After the colloquy,

the Superior Court accepted the plea as knowing, intelligent, and voluntary and

sentenced Fields to twenty-five years of Level V imprisonment suspended after six

years for probation.

       (6)     Fields did not file a direct appeal from the guilty plea and sentence. He

did, however, file a motion seeking to reduce the agreed-upon six-year term of



2
  11 Del. C. § 4205(b).
3
  The record reflects that Fields had prior convictions for assault first degree, robbery first degree,
and drug dealing.
4
  11 Del. C. § 4214(b).
                                                  3
unsuspended incarceration. By order dated February 1, 2016, the Superior Court

denied the motion on the basis that the six-year term was appropriate and was part

of the parties’ plea agreement.

       (7)     On October 25, 2016, Fields filed a timely motion for postconviction

relief under Superior Court Criminal Rule 61.5 Fields filed amendments to the

motion on December 8, 2016 and February 9, 2017, and in the February 9

amendment, he requested the appointment of counsel.

       (8)     Fields’ postconviction motion as amended (hereinafter “the Motion”)

raised overlapping claims of ineffective assistance of counsel, prosecutorial

misconduct, illegal search and seizure, inadequate Miranda warnings, and

involuntary and defective guilty plea. After preliminary consideration of the Motion

and the record, the Superior Court denied Fields’ request for the appointment of

counsel and dismissed the Motion.6 This appeal followed.

       (9)     This Court reviews the Superior Court’s denial of a motion for

postconviction relief under Rule 61 for an abuse of discretion.7 When deciding legal

or constitutional questions, we apply a de novo standard of review.8


5
  Del. Super. Ct. Crim. R. 61.
6
  See id. (e)(3) (Supp. 2017) (providing that the court may appoint counsel for an indigent movant’s
first timely postconviction motion in a guilty plea case); id. (d)(5) (providing for the summary
dismissal of a motion for postconviction relief if it plainly appears that the movant is not entitled
to relief).
7
Morris v. State, 2016 WL 7473827 (Del. Dec. 28, 2016) (citing Neal v. State, 80 A.3d 935, 941
(Del. 2013)).
8
  Id. (citing Brooks v. State, 40 A.3d 346, 353 (Del. 2012)).
                                                 4
       (10) When dismissing the Motion, the Superior Court found that it plainly

appeared that Fields’ claims were procedurally barred under Rule 61(i)(3) because

he failed to raise them during the guilty plea proceeding and did not demonstrate

“cause” in the Motion for the procedural default.9 Although a successful claim of

ineffective assistance of counsel can constitute “cause” under Rule 61(i)(3),10 to

prevail on such a claim within the context of a guilty plea, a movant must show that,

but for the alleged errors of counsel, the movant would not have pleaded guilty and

would have insisted on going to trial.11

       (11) In this case, the evidence against Fields included more than fourteen

grams of heroin. If Fields had gone to trial on the charges in the Information and

been convicted of only one of the class B felonies, he risked the imposition of an

unsuspended prison sentence far greater than the six-year sentence imposed by the

Superior Court under the plea agreement. Under these circumstances, as reflected

in the record, Fields cannot demonstrate a reasonable probability that the outcome

of his case would have been better for him if he had gone to trial rather than enter

into the plea agreement. We therefore conclude, as did the Superior Court, that the



9
   R. 61(i)(3) (“Any ground for relief that was not asserted in the proceedings leading to the
judgment of conviction, as required by the rules of this court, is thereafter barred, unless the
movant shows (A) Cause for relief from the procedural default and (B) Prejudice from violation
of the movant’s rights.”).
10
   Cook v. State, 2000 WL 1177695 (Del. Aug. 14, 2000) (citing Younger v. State, 580 A.2d 552,
556 (1990)).
11
    Albury v. State, 551 A.2d 53, 58-60 (Del. 1988).
                                               5
ineffective counsel claim is without merit and cannot serve as “cause” to avoid the

procedural bar under Rule 61(i)(3).

          (12) To the extent Fields argues stand-alone claims of illegal search and

seizure, inadequate Miranda warnings, and prosecutorial misconduct, those claims

are waived by the guilty plea. Fields could have raised the claims at trial if he had

gone to trial, but he did not. Instead, he chose, for good reason, to enter into the plea

agreement. It is well-settled that a knowing, intelligent, and voluntary guilty plea

waives a defendant’s right to challenge any errors occurring before the entry of the

plea.12

          (13) In this case, having reviewed the transcript of the guilty plea

proceeding, the Court has no doubt but that Fields’ guilty plea was knowing,

intelligent, and voluntary. The Superior Court’s colloquy with Fields was thoughtful

and thorough. The court made sure that Fields understood the charges against him

and what the guilty plea would mean for him. Fields expressed no reservation

whatsoever when entering into the plea agreement. He indicated he understood that

he was waiving certain trial rights by pleading guilty, including his right to pursue

suppression of the evidence. He also indicated that no one had coerced him into

entering into the plea, and he expressed satisfaction with his counsel’s


12
  Smith v. State, 2004 WL 120530 (Del. Jan. 15, 2004) (citing Tollett v. Henderson, 411 U.S. 258,
266–67 (1973) (reaffirming the principle that “a guilty plea represents a break in the chain of
events which has preceded it in the criminal process.”))).
                                               6
representation. Fields acknowledged that he was pleading guilty to Drug Dealing in

Heroin because he was, in fact, guilty of Drug Dealing in Heroin, and when he was

asked by the court if he had anything to say before sentence was imposed, Fields

stated, “I just would like to apologize . . . and accept full responsibility for my

actions.”13 Absent clear and convincing evidence to the contrary, Fields is bound by

his sworn representations during the guilty plea colloquy.14

       NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                           BY THE COURT:

                                           /s/ Collins J. Seitz, Jr.
                                                  Justice




13
  Hr’g Tr. at 10 (Oct. 19, 2015).
14
  Palmer v. State, 2002 WL 31546531 (Del. Nov. 13, 2002) (citing Somerville v. State, 703 A.2d
629, 632 (Del. 1997)).
                                              7